CHILTON, J.
The prisoner was indicted in Henry county, for that he feloniously did inveigle, steal, entice and carry away with intent to appropriate to his own use, two certain slaves, the property of one Alston. The venue was changed to Barbour county, where the prisoner was tried and convicted.
Upon the trial, a bill of exceptions was sealed by the presiding judge, by which it appears, that the slaves mentioned in the indictment were stolen in Florida, where it was shown Alston, their owner, resided. It was further shown, that there existed in adjacent parts of Florida and Alabama, á set of men who had confederated to steal and run negroes from Florida to Alabama, and that the defendant was one of those concerned. That the slaves were inveigled or stolen from Florida in pursuance of such scheme, either by the prisoner, or one or more of his confederates. The slaves secretly left their owner in Florida in April, 1846, were next found in possession of one Smith, in Henry county, which was in June of the same year, and the proof showed the prisoner *490obtained them from Smith by a sale from Smith to him, or what purported to be a sale. This was all the proof as to the possession, or as the bill of exceptions terms it, “ the whereabouts” of the slaves, since they left their owner in Florida. Upon this proof, the counsel for the prisoner asked the court to charge the jury, that the defendant could not be convicted under the indictment.
The charge asked for the prisoner demands of the court the judgment of law upon the facts proven in the cause, and about which there is no controversy.
The statute declares, “every person who shall fraudulently, or feloniously, steal the property of another in any other State or country, and shall bring the same within this State, may be convicted and punished in the same manner as if such larceny had been committed in this State; and in every such case, such larceny may be charged to have been committed in any county in, or through which such stolen property may have been brought.” Clay’s Dig. 420, § 25. To warrant a conviction under this statute, it is too clear to admit of any doubt, that the prisoner must not only have stolen the slaves in another country, but that he brought the slaves to this State; for, if he stole the slaves in Florida, and did not bring them into this State, he is amenable alone to the jurisdiction of the courts of Florida, whose criminal laws he has violated. The gist of the offence, is the bringing of stolen property into this State by the thief, who may thus defraud our citizens by a sale of such property, which can be reclaimed by the true owner. See the State v. Seay, 3 Stew. Rep. 129. Our statute does not propose to punish the party for the larceny committed in violation of the laws of a foreign jurisdiction. It is clear the punishment here inflicted could not deprive the State of Florida, whose laws have been violated, from trying and convicting the offender in that State, and thus the accused would be twice tried, convicted and punished for the same offence. But the fifth article of the amendments to the constitution of the United States declares, “nor shall any person be subject for the same offence, to be twice put in jeopardy of life or limb.” So that we con-.elude, our statute was not designed to punish for the larceny *491committed against the dignity of Florida. State v. Brown, 1 Hayw. Rep. 100; People v. Schenck, 2 Johns. Rep. 477.
It necessarily results from what we have said, that as there was no proof that the slaves named in the indictment were brought from Florida into this State by the prisoner, the facts shown by the proof did not sustain the indictment, and the court should have given the first charge asked. That the prisoner purchased the slaves from Smith in Henry county in this State, is a circumstance tending to show that his possession in this State was not felonious; for the possession of Smith, unexplained by proof, we must intend, was bona Jide, and his transfer to the prisoner could not place the latter in a worse condition than he was before. There being no proof connecting Smith’s possession with the prisoner or his associates in crime, the presumption is created that Smith honestly brought the slaves from the State of Florida, and until this presumption was rebutted, the prisoner was entitled to his acquittal, although he may have stolen the slaves in Florida, with the intention of bringing them to this State. As this point is decisive of the case in this court, it is unnecessary for us to examine critically the other charges which were refused. We would however remark, that the court is bound judicially to know that slavery exists in the State of Florida. This law, recognized as it is by the constitution, the ordinance, the treaty, as well as various laws of the United States, and the history of the confederacy, certainly required no proof.
Let the judgment be reversed, and the cause remanded.